DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a system for analyzing a chemical composition of a specimen, comprising a sampling probe with an open end and a detector for generating data indicative of a shape profile of the liquid-air interface at the open end of the sampling probe, and a controller configured to compare the shape profile data to a reference shape profile and to generate control signals for adjusting the flow rate of liquid within the sampling probe so as to adjust the shape profile of the liquid-air interface.
In the prior art, Nikolaev (US 20080128614 A1) teaches an open ended liquid sampling probe in which the system keeps the shape of a meniscus constant by measuring the meniscus position, but does not teach measuring a shape profile and comparing it to a reference profile.  Van Berkel (US 20160299109 A1) teaches an open-port sampling interface with a light-based sensor to monitor a dome-shape of a meniscus to establish a flow balance, while Gomez-Rios (Gomez-Rios et al, “Open Port Probe Sampling Interface for the Direct Coupling of Biocompatible Solid-Phase Microextraction to Atmospheric Pressure Ionization Mass Spectrometry”, Analytical Chemistry 2017, 89, 3805-3809) teaches a similar interface with a flow adjustment to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID E SMITH/Examiner, Art Unit 2881